                     Case 2:19-cv-00541-TMP Document 4 Filed 04/10/19 Page 1 of 2                               FILED
                                                                                                       2019 Apr-10 PM 02:53
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

ISAAC BESTER                                              )
                                                          )         CASE NO. 2:19-cv-00541-TMP
        Plaintiff,                                        )
                                                          )         JURY DEMAND
v.                                                        )
                                                          )
ROCO REAL ESTATE, LLC and                                 )
ROCO MANAGEMENT, LLC                                      )
                                                          )
        Defendants.                                       )

                                       Summons in a Civil Action

To:     Roco Management, LLC
        Registered Agent: Congency Global, Inc.
        2 North Jackson Street Suite 605
        Montgomery, Alabama 36104

NOTE: A separate summons must be prepared for each defendant.


A lawsuit has been filed against you.

      Within 21 days after service of this summons on you (not counting the day you received it), you
must serve on the Plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the Plaintiffs' attorneys,
whose names and addresses are:

                Daniel Patrick Evans                            Daniel Eduardo Arciniegas
                The Evans Law Firm, P.C.                        Arciniegas Law PLLC
                1736 Oxmoor Road, Suite 10 I                    501 Union Street, Suite 501
                Birmingham, Alabama 35209                       Nashville, Tennessee 37219


If you fail to do so, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.


DATE   Gf /10 1, ~
                                                          By:

SEE REVERSE SIDE FOR RETURN                               Deputy Clerk

                                                                                     (SEAL OF COURT)

                                                          NORTHERN DISTRICT OF ALABAMA
                                                          1729 5'h Avenue North
                                                          Birmingham, Alabama 35203
                      Case 2:19-cv-00541-TMP Document 4 Filed 04/10/19 Page 2 of 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

ISAAC BESTER                                             )
                                                         )          CASE NO. 2:19-cv-00541-TMP
         Plaintiff,                                      )
                                                         )          JURY DEMAND
v.                                                       )
                                                         )
ROCO REAL ESTATE, LLC and                                )
ROCO MANAGEMENT, LLC                                     )
                                                         )
         Defendants.                                     )

                                       Summons in a Civil Action

To:      RoCo Real Estate LLC
         Registered Agent: Congency Global, Inc.
         2 North Jackson Street Suite 605
         Montgomery, Alabama 36104

NOTE: A separate summons must be prepared for each defendant.


A lawsuit has been filed against you.

      Within 21 days after service of this summons on you (not counting the day you received it), you
must serve on the Plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the Plaintiffs' attorneys,
whose names and addresses are:

                 Daniel Patrick Evans                           Daniel Eduardo Arciniegas
                 The Evans Law Firm, P.C.                       Arciniegas Law PLLC
                 1736 0:xmoor Road, Suite 101                   501 Union Street, Suite 501
                 Birmingham, Alabama 35209                      Nashville, Tennessee 37219


If you
     fail to do so, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.


                                                          SHA'/~- HARRIS, CLERK

                                                          By/W{~~
SEE REVERSE SIDE FOR RETURN                               Deputy Clerk

                                                                             (SEAL OF COURT)

                                                          NORTHERN DISTRICT OF ALABAMA
                                                          1729 5th Avenue North
                                                          Birmingham, Alabama 35203
